ey dk Z,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - . ; ‘Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, £987)
Julio Perez-Ortega Case Number: 3:19-mj-24632

 

Michael Anthony" Henman eg
Defendant's Attorrley :

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 92151298
17 29!
THE DEFENDANT: DEL aut
. pleaded guilty to count(s) 1 of Complaint CLE kn 8s Huss HET Ca EIT
C] was found guilty to count(s) Bye HN OISTHICT OF CAL ORNTA

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense | Count Number(s)
- 8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[| The defendant has been found not guilty on count(s) | | ;
C1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED . C days

KX Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
‘the defendant’s possession at the time of arrest upon their deportation or removal.

| Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

“Tuesday, December 17, 2019

 

 

hn Date of Imposition of Sentence
& “ |
Received ov ; Lf | AEE
mat Jo HONORABLE BARRY M. KURREN
a UNITED STATES MAGISTRATE JUDGE |

Clerk’s ontied Copy - a 3:19-mj-24632

 

 

 
